UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-1767



STEPHEN KYPRIANIDES,

                                                 Plaintiff - Appellant,

          versus


PASQUOTANK PUBLIC LIBRARY,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Elizabeth City. Malcolm J. Howard,
District Judge. (CA-00-17-2-H)


Submitted:   October 4, 2001                 Decided:   October 11, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Kyprianides, Appellant Pro Se.    Christopher W. Jones,
WOMBLE, CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen Kyprianides appeals from the district court’s order

dismissing his civil action in which he claimed gender discrim-

ination based upon the failure of the Appellee to hire him.     Our

review of the record and the district court's opinion discloses

that this appeal is without merit.    As the district judge found,

Kyprianides failed to establish a prima facie case of employment

discrimination.   McDonnell Douglas Corp. v. Green, 411 U.S. 792,

802 (1973); Alvarado v. Board of Trustees, 928 F.2d 118, 121 (4th

Cir. 1991). See also O'Connor v. Consolidated Coin Caterers Corp.,

517 U.S. 308, 312 (1996).   Accordingly, we cannot say that the dis-

trict court's finding of non-discrimination was clearly erroneous.

Anderson v. City of Bessemer, 470 U.S. 564, 574 (1985).

     We therefore affirm on the reasoning of the district court.

Kyprianides v. Pasquotank Pub. Library, No. CA-00-17-2-H (E.D.N.C.

May 10, 2001).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the Court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2